Citation Nr: 1607039
Decision Date: 02/24/16	Archive Date: 04/01/16

DOCKET NO. 11-11 777    DATE FEB 24 2016


On appeal from the Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas 


THE ISSUES 

1. Entitlement to service connection for a back disability. 

2. Entitlement to service connection for a right knee disability. 


REPRESENTATION 

Appellant represented by:  Disabled American Veterans 


WITNESS AT HEARING ON APPEAL 

Appellant 


ATTORNEY FOR THE BOARD 

M. Caylor, Associate Counsel 


INTRODUCTION 

The Veteran had active service from May 1976 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. In July 2012, a video-conference hearing was held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the Veteran's VA claims folder. The Board previously remanded the issues on appeal in May 2014. 


FINDING OF FACT 

On February 31, 2016, the Board was notified by the Department ofVeterans Affairs (VA) Regional Office, in Wichita, Kansas, that the Veteran died on June nn, 2015. 


CONCLUSION OF LAW 

Due to the death of the appellant, the Board does not have jurisdiction over the claim and cannot adjudicate the merits of the appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION 

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106(2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b)(2015). 


ORDER 

The appeals are dismissed. 


P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals 




